829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis BAILEY, Jr., Plaintiff-Appellant,v.PRINCE GEORGE'S COUNTY, MARYLAND; Prince George's CountyPolice Department, Defendants-Appellees.
No. 87-3708
United States Court of Appeals, Fourth Circuit.
Submitted August 24, 1987.Decided September 3, 1987.

Willis Bailey, Jr., appellant pro se.
Steven M. Gilbert, John Trahey Beamer, II, County Attorney's Office for the County of Prince George, for appellees.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willis Bailey, Jr., initially sued Prince George's County, Maryland, alleging that he had been deprived of equal protection in that the Prince George's County Police Department had failed or refused to make out reports on break-ins at his home and damage to his car.  Bailey later amended his complaint to add the Prince George's County Police Department as a defendant.  The district court granted the defendants' motion to dismiss and we affirm.


2
Bailey does not allege or show that it is the policy or custom of the county police department to fail to make out reports.  Therefore, his complaint does not state a claim on which relief may be granted against these defendants.  Monell v. New York City Dep't of Social Services, 436 U.S. 658 (1978).  Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.